


Exhibit 10.23




2014 ADDENDUM TO EMPLOYMENT AGREEMENT


This 2014 Addendum to the Employment Agreement (“Agreement”) entered into by and
between Travelzoo Local Inc. (the "Company") and Michael Stitt ("Employee") on
May 1, 2011 revises, amends and modifies the Agreement as follows:
1.
Paragraph 3 Compensation and Fringe Benefits, (b) Accelerator Bonus Opportunity,
is hereby deleted to reflect the discontinuation of the Accelerator Bonus
Opportunity since July 16, 2012.

2.


3.
Effective October 1, 2014, Employee will be eligible to participate in a
quarterly Performance Bonus plan (“Performance Bonus”), under which Employee may
receive, in addition to his Salary, a bonus in an amount between zero and
$58,000 (Fifty Eight Thousand Dollars). Employee must be employed by the Company
through the last day of the quarter in order to receive any Performance Bonus
attributable to such quarter.

The following schedule applies for calculating a bonus.


Quarterly combined North America Travel Publications and Local Deals revenue
target exceeded, per the official operating budgets (not including Fly.com or
SuperSearch)
Bonus is paid on a progression model, in increments of 0.01% improvement.
95% Achievement = 60% Payout = $12,000
100% Achievement = 100% Payout = $20,000
105% Achievement = 120% Payout = $24,000
Quarterly combined North America Travel Publications and Local Deals income
target exceeded, per the official operating budgets (not including Fly.com or
SuperSearch)
Bonus is paid on a progression model, in increments of 0.01% improvement.
90% Achievement = 60% Payout = $12,000
100% Achievement = 100% Payout = $20,000
110% Achievement = 120% Payout = $24,000
Three quarterly non-revenue and non-income targets, agreed with the CEO at the
beginning of the quarter. These may be product, content, audience or leadership
related targets
Goal 1 = up to $3,333
Goal 2 = up to $3,333
Goal 3= up to $3,333
Total non-revenue and non-income bonus opportunity: up to $10,000

The Company’s Chief Executive Officer will determine if the criteria are met.
The Company shall notify Employee of any changes to the Performance Bonus in
writing. The Performance Bonus outlined above supersedes all other written bonus
plans.
Any bonus payments, if applicable, shall be made no more than 60 days of the end
of the calendar quarter, and will be subject to the usual and applicable
withholding and payroll taxes.




--------------------------------------------------------------------------------




Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.
COMPANY:
TRAVELZOO LOCAL INC.
By:     
Title:     
Date:     


EMPLOYEE:
        
MICHAEL STITT
Date:     








